Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00975-CV
____________
 
BOMA A. OPUIYO,
Appellant
 
V.
 
MERCEDES-BENZ USA, L.L.C. and
MERCEDES-BENZ OF HOUSTON GREENWAY, Appellees
 

 
On Appeal from the 281st District
Court
Harris County, Texas
Trial Court Cause No.
2005-74327
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed September 18, 2008.  The clerk=s record was filed on December 4,
2008.  
Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  




On
December 7, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response on or before December
31, 2008, demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).
Appellant
filed a response on January 17, 2009.  Appellee replied to that response on
January 23, 2009, asserting the appeal is interlocutory.  Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Frost, Brown, and Boyce.